Citation Nr: 1432707	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for laryngitis.

2.  Entitlement to service connection for sinusitis, including due to Agent Orange exposure.

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating higher than 10 percent for a low back disability (lumbosacral strain).

5.  Entitlement to a rating in higher than 10 percent for right great toe disability, hallux rigidus, and hallux valgus, with degenerative joint disease (DJD), status post injury. 

6.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1969 to December 1973. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from August and September 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2003 decision, the RO granted service connection for lumbosacral strain, assigning a 10 percent rating effective May 13, 2003; granted service connection for PFB, assigning a 0 percent noncompensable) rating also effective May 13, 2003; but denied service connection for laryngitis, sinusitis, PTSD, residuals of injury to the great toe, bilateral hearing loss and tinnitus.

In the September 2003 decision since issued, the RO confirmed and continued the noncompensable rating for the PFB and the denials of service connection for PTSD and laryngitis.

In October 2003, in response, the Veteran filed a Notice of Disagreement (NOD), appealing the ratings initially assigned for his lumbosacral strain and PFB, and the denials of service connection for PTSD, laryngitis, sinusitis and residuals of injury to his great toe.  In an August 2005 rating decision during the pendency of the appeal, the RO granted his claim of entitlement to service connection for residuals of injury to his great toe (specifically characterizing this service-connected disability as hallux rigidus, hallux valgus with DJD of this toe, status post injury) and assigned a 10 percent rating effective May 13, 2003.  Thus, at that point, this claim was no longer on appeal since, in response, he needed to separately appeal the initial rating and/or effective date assigned for this now 
service-connected disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Also in August 2005, the RO issued a statement of the case (SOC) addressing the remaining 5 claims that were still on appeal, and in June 2006 the Veteran filed a Substantive Appeal (VA Form 9) to try and complete the steps necessary to perfect his appeal of these 5 other claims to the Board.  See 38 C.F.R. § 20.200 (2013) (An appeal to the Board consist of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal).

Also later, in June 2006, the Veteran filed an NOD in response to the rating assigned for his service-connected right great toe disability in the August 2005 rating decision.  But in a subsequent July 2006 decision, the RO concluded that his June 2006 VA Form 9 was untimely and, thus, that he had not perfected a timely appeal of his 5 other claims.  He appealed that decision by filing a July 2006 NOD.  The RO issued an SOC in May 2008 (on the timeliness issue) and he perfected his appeal of the timeliness issue by submitting a VA Form 9 in June 2008.  On that VA Form 9 he requested a hearing before the Board, which he later had in December 2009 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

That December 2009 Board hearing pertained only to the threshold issue of whether the Veteran's VA Form 9 was timely filed.  After the hearing testimony and subsequent review of the record, the Board determined in April 2010 that he justifiably had been unable to perfect a timely appeal concerning the ratings assigned for his lumbosacral strain and PFB, and regarding the denials of service connection for PTSD, laryngitis and sinusitis because of the devastation to New Orleans and the surrounding area following and as a result of Hurricane Katrina.  The Board therefore remanded these claims and instructed the RO or Appeals Management Center, as the Agency of Original Jurisdiction (AOJ), to further develop these claims and then readdress their merits.  The Board also remanded the claim concerning the initial rating assigned for the Veteran's right great toe disability so the AOJ could provide him an SOC concerning this downstream claim in response to his June 2006 NOD.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  He then also would have opportunity, in response, to complete the steps necessary to perfect his appeal of this additional claim, as well.

In August 2010, the RO issued the SOC addressing his disagreement with the rating initially assigned for his right great toe disability, and in response he filed a timely Substantive Appeal (again on VA Form 9) in September 2010, thereby also completing the steps necessary to perfect his appeal of this additional claim to the Board.  On that VA Form 9 he requested a hearing at the RO before a VLJ of the Board (in other words a Travel Board hearing).

Also in a January 2011 decision, the RO granted service connection for PTSD, assigning a 30 percent rating effective May 13, 2003.  And, just as before, while that decision satisfied the Veteran's appeal as to this service-connection issue, he eventually perfected an appeal of the 30 percent rating initially assigned by filing a January 2012 Substantive Appeal (on VA Form 9).  And on that VA Form 9, like the one he earlier had filed, he requested a hearing before a VLJ of the Board, this time however a videoconferencing hearing rather than Travel Board hearing.

Because of these outstanding hearing requests, the Board is remanding the claims to the AOJ rather than immediately deciding them.
Still additional claims of entitlement to service connection for migraines, gastroesophageal reflux disease (GERD), and atrial fibrillation have been raised by the record (see the Veteran's representative's February 2014 brief), but have not been initially adjudicated by the RO/AMC as the AOJ.  Therefore, the Board does not have jurisdiction over these additional claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


REMAND

There is no indication the Veteran's September 2010 request for a hearing before a VLJ of the Board has been honored (pertaining to his appeal of the rating initially assigned for his right great toe disability) or his earlier January 2012 Board hearing request (pertaining to his appeal of the initial rating assigned for his PTSD).  Also, because his December 2009 hearing before the Board only addressed the threshold preliminary issue of whether his June 2006 VA Form 9 was timely filed, he has not been afforded the opportunity to testify at a Board hearing concerning the actual merits of his other 4 claims that also are on appeal (regarding his purported entitlement to service connection for laryngitis and sinusitis, entitlement to an initial rating higher than 10 percent for his low back disability (lumbosacral strain); and entitlement to an initial compensable rating for his PFB).  


Thus, to ensure procedural due process, the Board is remanding his claims to:

schedule him for a hearing before a VLJ of the Board (depending on his preference for either a Travel Board or videoconference hearing).  Notify him of the date, time and location of the hearing.  Put a copy of this notification letter in his claims file.  If he changes his mind and elects not to have a hearing, or if he fails to report for it on the date it is scheduled to occur, then also document this in his claims file.  Then the case should be recertified to the Board in accordance with standard appellate practices.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

